Exhibit 10.43

AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT (this “Amendment”) to the EMPLOYMENT AGREEMENT dated as of
October 1, 2003, as amended by amendments dated November 1, 2006 and
December 31, 2008 (the “Current Agreement”) is between PACER INTERNATIONAL,
INC., a Tennessee corporation (the “Company”), and MICHAEL E. UREMOVICH (the
“Executive”).

The Company and the Executive are entering into this Amendment to formally
memorialize an increase in the Executive’s base salary, effective as of
September 1, 2008. Accordingly, in consideration of the mutual covenants and
agreements set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Company and the Executive, the Company and the Executive hereby agree as
follows:

1. Amendment to Section 4(a) of the Current Agreement. Section 4(a) of the
Current Agreement is amended as follows:

a. The first sentence of Section 4(a) of the Current Agreement is amended and
restated in its entirety as follows, effective as of September 1, 2008:

“During the Employment Period, the Company (or any of its Affiliates) shall pay
the Executive a minimum annual base salary (the “Base Salary”) of $600,000,
payable in such installments (but not less often than monthly) as is generally
the policy of the Company with respect to the payment of regular compensation to
its executive officers.

2. Miscellaneous. Except as expressly provided in this Amendment, the Current
Agreement shall remain in full force and effect in accordance with its original
terms and provisions.

3. Counterparts and Electronic Execution. This Amendment may be executed in two
or more counterparts, and each such counterpart shall be an original instrument,
but all such counterparts taken together shall be considered one and the same
agreement, effective when one or more counterparts have been signed by each
party and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. Any signed counterpart delivered by
facsimile, email or similar electronic means shall be deemed for all purposes to
constitute such party’s good and valid execution and delivery of this Amendment.

 

1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to the Employment
Agreement to be executed by their duly authorized representatives as of the date
first listed above.

 

PACER INTERNATIONAL, INC By:   /s/ Karen Rice   Karen Rice Title:   Vice
President, Human Resources

 

/s/ Michael E. Uremovich Michael E. Uremovich

 

2 of 2